Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 1 of 12

SECTION I - CONTACT INFORMATION

 

Claimant/Contact Name: (Last, First)

Yano . bu
Business/Institution Name: (if applicable)  ”

Al) Doy Welk Tn Massage MM 392%
Address: (Include Street, City, State, and Zip Code)

1435] Roosewt 9D
Flushing ) NY 11354

Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)

1ol
Please provide an explanation why you do not have a Social Security Number, if above is N/A:

 

Prisoner ID: (if applicable)

 

 

 

 

Phone: (optional) Email: (optional) ;
~942- 274 lucyyaa mtxil.

Pe ee et aes ii z c = ‘ a ee es,

Attorney Name: (Last, First)

‘\

E

 

 

Attorney Title:

 

Firm Name: (if applicable)

 

Attorney Address: (Include Street, City, State, and Zip Code)

 

Are you an attorney filing this claim on behalf of your client? O YES ONO
Attorney Phone: (optional) Attorney Email: (optional)

 

 

 

 

 

If any of this information changes, you are responsible for notifying the agency of the new information.

SECTION II — ASSET LIST

List each asset ID and asset description that you are claiming.

ae en

 

RCV'D USDC FLND
| DEC 20°19 pua:ga

Standard Claim Form August 20, 2018 Page 2
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 2 of 12

SECTION Ill— INTEREST IN PROPERTY

Identify your interest in each of the assets you are claiming. If you are filing for multiple assets and the responses
are not the same for each asset, please print out multiple copies of this page to submit with the claim. If you have
documentation that supports your interest in the claimed assets (e.g., bill of sale, retail installment agreements,
contracts, titles or mortgages), please include copies of the documents with the submission of the claim.

prune ioe

Asset Descri

rien

Asset ID

Ape

 

In the space‘helow, pase explain why you have a valid, good faith, and legally recognizable interest in this
asa Tn October of 2oi¥, L breght the eights to the business All Dey Walle Ta Massage
Com David C. Withioms - TL rook over the lease For the businiss addeess

at 31U% Fordham Pkwy ,Gulk Beeee, FL, 32503. 2 also opentd o business
beak accor foc All Dey Walk In Massage in Ockobec of aa\k The = tl
J. opwtd is the onl where § 4366.41 wos seized by wrhoribes. oe ;
° " a
b : the rights £0 use anc optete All Dey Walk Ie Inassege mes
ae ue nothing mort ro do wih the business. Dewid C. Wiens never
Ube
; ; busincss account TL opmed that ends in
had any ravolyement ja the a p

: nds seized as peck of an inveshignh en
HUlol , alvhoogh this egtouctt hod olf fe 5 3 !
; a > The only relation shi) liaKing my businss fe him ts thot
(AVG Wi oo

Keak name of TAL Business aS he had creakeol ik, rather thera Changing
iF FO FOmEthIng else of my aon ereedi0n.

in the space below, please list any documents you are including in support of your interest in the asset(s). If
none are included, please explain why.

Business Banke Account Stetements From Q0le to 201%
Copy of Lease When L took ove cont Payercedle

Original Electac Fy Bill when service beaan vader my one shu)
Massage Business License under my ownersh'P

hy
County husincss Faces pacd ueder erey OWIie S p

Standard Claim Form August 20, 2018 Page 3
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 3 of 12

SECTION IV— RECOVERY OF LOSS

 

Complete this section for assets you have recovered all or a portion of your losses either via an insurance claim and/or
via some other source of recovery. If you have more recovery of loss information than may fit on this page, print out
multiple copies of this page to attach with the claim and indicate which assets apply to each page. If you have not
received any recovery of your losses, then leave this section biank.

sy mr
Asset Descri

Asset ID

 

Name of Insured: (Last, First)

 

   

 

Policy Number: Ciaim Number:

 

Name of Insurance Company: Name of Insurance Agent: (Last, First)

 

 

Insurance Company Address: (Include Street, City, State, and Zip Code)

 

Phone: (optional) Email: (optional)

 

Have you received compensation from the insurance | Amount of Compensation:
company? 0 YES ONO

 

 

 

 

If other sources of recovery exist (e.g., restitution, returns on investment or other settlements), please list and

  

 

soa La

Amount of Recovery:

 

 

 

Source of Recovery 2: Amount of Recovery:

 

 

 

 

In the space below, please list any documents you are including in support of your claim of recovery of loss. If
none are included, please explain why.

Standard Claim Form August 20, 2018 Page 4
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 4 of 12

SECTION V ~ DECLARATION

The following declaration must be completed by the claimant.

| attest and declare under penalty of perjury that my claim is not frivolous and the information provided in support
of my claim is true and correct to the best of my knowledge and belief.

Yang ly

re,
Lu Yong

( J Printed Name

2 fof
f ot /

Signature

Date

if a court finds that a claimant's assertion of an interest in property was frivolous, the court may impose a civil fine.
Title 18 United States Code, Subsection 983(h). A false statement or claim may subject a person to criminal
prosecution under Title 18 United States Code, Sections 1001 and 1621.

Standard Claim Form August 20, 2018 Page 5
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 5 of12

PETITION FOR REMISSION/MITIGATION FORM

 

Note: There is no legal form or format required for filing a petition; this document is provided for your convenience.
Please visit https://www.forfeiture.gov/FilingPetition.htm for more specific guidance on filing your petition with the
appropriate seizing agency.

Frivolous Petition Statement: A petition containing false information may subject the petitioner to criminal
prosecution under Title 18 United States Code Section 1001 and Title 18 United States Code Section 1621.

Privacy Act Notice: The Department of Justice is collecting this information for the purpose of processing your
petition for remission and/or mitigation. Providing this information is voluntary; however, the information is necessary
to process your application. Information collected is covered by Privacy Act System of Records Notice Department of
Justice (DOJ), DOJ-002-DOJ Computer Systems Activity & Access Records, Federal Register (71 FR 29170). This
information may be disclosed to contractors when necessary to accomplish an agency function, to law enforcement
when there is a violation or potential violation of law, or in accordance with other published routine uses. For a
complete list of routine uses, see the system of records notice listed above.

Standard Petition Form August 20, 2018 Page 1
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 6 of 12

SECTION | - CONTACT INFORMATION

 

    

  

Petitioner/Contact Name: (Last, First)
Yang , LV

   

 

Business/Institution Name: (if applicable) Prisoner ID: (if applicable)
All Dey Walk In Masoac MM3428%

 

 

Address: (Include Street, City; State, and Zip Code)
J435| Reosevelt 4D
Fluding 5 NY IS 3!f

 

Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)

L0|

Please provide an explanation why you do not have a Social Security Number, if above is N/A:

 

Phone: (optional) Email: (optional)

~ 992-2 E45 | LUCY On

Attorney Name: (Last, First)

ee ea

tf Com

 

 

Attorney Title:

 

Firm Name: (if applicable)

 

Attorney Address: (include Street, City, State, and Zip Code)

 

Are you an attorney filing this petition on behalf of your client? O YES ONO

 

Attorney Phone: (optional) Attorney Email: (optional)

 

 

 

 

If any of this information changes, you are responsible for notifying the agency of the new information.

| RCU'D USDC FLND PN

DEC 20°19 pa4:32

Standard Petition Form August 20, 2018

Page 2
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 7 of 12

SECTION ll — ASSET LIST

You must identify your role for each asset in your petition. Please review the role definitions below.

  

 

 
 

The person in whom primary title is vested or whose interest is manifested by the actual and beneficial
use of the property, even though the title is vested in another. A victim of an offense, as defined in this
section, may also be an owner if he or she has a present legally cognizable ownership interest in the
property forfeited. A nominal owner of property will not be treated as its true owner if he or she is not its
beneficial owner.

 

Victim

*

A person who has incurred a pecuniary loss as a direct result of the commission of the offense
undegiying a forfeiture. A drug user is not considered a victim of a drug trafficking offense under this
definition. A victim does not include one who acquires a right to sue the perpetrator of the criminal
offense for any loss by assignment, subrogation, inheritance, or otherwise from the actual victim,
unless that person has acquired an actual ownership interest in the forfeited property; provided
however, that if a victim has received compensation from insurance or any other source with respect to
a pecuniary loss, remission may be granted to the third party who provided the compensation, up to
the amount of the victim’s pecuniary loss.

 

Lienholder

 

 

A creditor whose claim or debt is secured by a specific right to obtain satisfaction against the particular
property subject to forfeiture. A lien creditor qualifies as a lienholder if the lien:

(1) Was established by operation of law or contract;
(2) Was created as a result of an exchange of money, goods, or services; and

(3) ls perfected against the specific property forfeited for which remission or mitigation is sought (e.g.,
a real estate mortgage; a mechanic's lien).

 

Identify the asset ID and asset description for each asset you are petitioning and indicate your role as a petitioner for
each asset. You may select one or more roles.

 

Standard Petition Form August 20, 2018 Page 3

 
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 8 of 12

SECTION Ill — VICTIM PETITION

if you are filing this petition as a victim, please fill out the information below. The information must apply to all of
the assets you selected as a victim role in the previous section. If you are not filing as a victim for any assets, you
may Skip this section.

| am requesting remission of this forfeiture because | am a victim of the criminal offense underlying the
forfeiture of this property or am the victim of a related offense and | have suffered a pecuniary loss as a
result of that offense as described below:

Please provide the total pecuniary loss claimed. This is the total amount you claim to have lost.

If you have recovered any of your losses, please list the details below. If you have more than two sources

   

   

   

 

            

 
 
  

   

 

 

 

 

of recove lease print multiple copies of this table to submit with the petition
Pe ee SS FF RECO' appicanie)
Source of Recovery 1: Amount of Recovery:
Source of Recovery 2: Amount of Recovery:

 

 

 

 

in the space below, please list any documents you are including in support of your victim petition. If none
are included, please explain why.

Standard Petition Form August 20, 2018 Page 4
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 9 of 12

SECTION IV - INTEREST IN PROPERTY

Provide additional information for the assets where you have identified yourself as the owner and/or lienholder. If
you are petitioning for multiple assets and the responses are not the same for each asset, please print out
multiple copies of this page to submit with the petition and indicate which assets apply to each page. If you have
documentation that supports your interest in the petitioned assets (bill of sale, retail installment agreements,
contracts, titles or mortgages) please include copies of the documents with the submission of the petition.

Asset ID Asset

 

In the space below, please explain why you have a valid, good faith, and legally recognizable interest in the
asset(s) as an owner or lienholder: |, ockoby 201¢ bought the rapes to the busincss AN Dery Walk in Measseg ¢
From Doi C- Williams. T took over He fesse For He physical address
ot Be pusicss. Also on Ouvber 2018 T opined He hesircsy benke accouvk
ak Banc of Areca ending in 446) For AM Day Walk In Massage completely
ind F from Dal C williams. The only Adil tlebing this bene Cccouk £0
Dewid C- Wiliams is XL the omme oF ID business of whet he hed originally
named iF. Alo Hensqchony ab curccaty precesed through this acctvat hod 4 7
se the reason why you are petitioning for remission and/or mitigation of the asset(s)? “\"'"™""P_ ¥° Deve At. Willems.
I

am an innocent owner and | did not know of the conduct giving rise to the forfeiture OR | am an innocent
owner and upon learning of the conduct giving rise to the forfeiture, | did all that reasonably could be expected
under the circumstance to terminate such use of the property.

O | was a bona fide purchaser or seller of the forfeited property for value, AND { did not know and was without
cause to believe that the property was subject to forfeiture at the time | acquired my interest in the property.

O None of the above. | am only seeking mitigation.

In the space below, please explain the reason for filing a petition.
The mony sciced From my atcovat hed nothing to do with Dav'd C- Witliams . THE marin wes carneA

by He business after he sold it to me.

in the event that the ruling official determines that | do not qualify for remission of the property, | hereby
request mitigation of the forfeiture to avoid extreme hardship.

DYES 0D NO

in support of my request, | would like the ruling official to consider the following extenuating
circumstances:

in the space below, please list any documents you are including in support of your interest in the asset(s).
tf none are included, please explain why.
Bank AF Amecien account statements For Ail Day Wali Ln messhye From 201€ snk 2019.

Copan oF Leese Wher L took over rent Payererts ,
Or sgiocd Cledecuty Bill wher sevice Biya yndte my owns ip
Mesteye Pusiacgs oad undies my ownccshi P

‘ wd under ow acs p
Standard Petition Form Co unky bust peas rue BS ae

August 20, Page 5
Case 3:19-cr-00104-MCR

Document 48 Filed 12/20/19 Page 10 of 12

SECTION V —- NET EQUITY WORKSHEET

Complete the table below for each asset where you are a lienholder. If you are a lienholder for multiple assets, please
print out multiple copies of this page to submit with the petition.

 

 

 

 

ay ee ep Se ee ui = ip a ety
Asset ID: Asset Description: Seizure Date:
Purchaser: Co-Signer (optional):
Loan Date: Date of Last payment:

 

Amount Financed:

$

Date Lien Perfected with State:

 

Original Term of Loan (months):

Day of the Month Each Payment is Due:

 

Contract Rate of Interest:

Total Amount Paid to Lienholder After Seizure:

 

 

 

 

 

 

 

9
Unpaid aia Due at Seizure: anal interest Due at Seizure:
ee Reserve: ror Transfer Fees, etc.:
aan Costs: Same (months):
a Contract Costs: Duration (months):
ca Warranty Costs: Duration (months):
nisoTaneot Costs:

 

Provide Details (for miscellaneous costs):

| Contact Name: (Last, First)

Business Name:

 

 

 

Address: (Include Street, City, State, and Zip Code)

 

Phone: (optional)

 

Email: (optional)

 

 

* Copies of your Net Equity assertions, such as bills of sale, retail installment agreements, contracts, certificates of title,
payment history, security agreements, loan applications, or mortgages, which support the amount claimed as unpaid
principal, must be attached to this report as an attachment.

In the space below, please list any documents you are including in support of this Net Equity Weniiaiaest. If

none are included, please explain why.

Standard Petition Form

August 20, 2018

Page 6

 
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 11 of 12

SECTION VI- RECOVERY OF LOSS

Complete this section for the assets where you have identified yourself as the owner and/or lienholder and you have
recovered all or a portion of your losses either via an insurance claim and/or via some other source of recovery. If you
have more recovery of loss information than may fit on this page, print out multiple copies of this page to submit with
the petition and indicate which assets apply to each page. If you have not received any recovery of your losses, then
leave this section blank.

ee ” 4 4 =F

Asset ID Asset Descri

 

 

‘Name of Insured: (Last, First)

 

Policy Number: Claim Number:

 

Name of Insurance Company: Name of Insurance Agent: (Last, First)

 

 

Insurance Company Address: (Include Street, City, State, and Zip Code)

 

Phone: (optional) Email: (optional)

 

Have you received compensation from the insurance | Amount of Compensation:
company?
O YES ONO

 

 

 

 

If other sources of recovery exist (e.g., restitution, returns on investment or other settlements), please list and

  
 
 

  
 

   
    

ke a8 ae
Source of Recov

ery 1: Amount of Recovery:

 

Source of Recovery 2: Amount of Recovery:

 

 

 

 

in the space below, please list any documents you are including in support of your recovery of loss. If none
are included, please explain why.

Standard Petition Form August 20, 2018 Page 7
Case 3:19-cr-00104-MCR Document 48 Filed 12/20/19 Page 12 of 12

SECTION Vil— DECLARATION AND REPRESENTATION

The following declaration should be completed by the petitioner. If the petitioner is represented by an attorney, the
attomey may complete the declaration as long as the petitioner completes the sworn notice of representation.

! attest and declare under penalty of perjury that my petition is not frivolous and the information provided in support
of my petition is true and correct to the best of my knowledge and belief.

Yang Le

[Jd
fg
CG

Signature

Printed Name

29} 2 /200f

/ Date

Sworn Notice of Representation

This section must be completed only by petitioners who are represented by an attorney and whose aitomey has
executed the declaration provided above.

{| have retained the above-named attorney who has authority to represent me in this matter. | have fully reviewed
the foregoing petition and found that its contents are truthful and accurate in every respect. | declare under penalty

of perjury that the foregoing information is true and correct.
\
i 4 o/ff2 / 20 (
{ Signature

Ly 20/2/20

‘Printed Name

 

A petition containing false information may subject the petitioner to criminal prosecution S r ra off2/2 227
Code Section 1001 and Title 18 United States Code Section 1621.

Standard Petition Form August 20, 2018 Page 8
